434 F.2d 597
Ollie L. FRASIER, Plaintiff-Appellant,v.Elliot L. RICHARDSON, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 29836 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
November 9, 1970.
Rehearing Denied December 17, 1970.

Appeal from the United States District Court for the Northern District of Alabama; Clarence W. Allgood, District Judge, 313 F.Supp. 160.
Charles Tyler Clark, Birmingham, Ala., Hawkins & Rhea, Gregory S. Cusimano, Gadsden, Ala., for plaintiff-appellant.
Kathryn H. Baldwin, William D. Appler, Dept. of Justice, Washington, D. C., William D. Ruckelshaus, Asst. Atty. Gen., Wayman G. Sherrer, U. S. Atty., for defendant-appellee.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I. N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966